On Petition for a Eehearing.
Elliott, J.
In appellant’s .petition for a rehearing it is argued that our former opinion should not stand, for the reason that the complaint is insufficient. We suppose that no one would seriously contend that the sufficiency of a complaint is before this court unless it was challenged by demurrer in the court below, and error assigned on that ruling, or by motion in arrest followed -here by a proper assignment, or else by an assignment here directly questioning the sufficiency of that pleading. In no one of these methods, nor in any form, is the sufficiency of the complaint brought into question. This is a complete answer to so much of the argument on the petition as refers to the validity of the complaint.
Inasmuch as it has been represented to us that other cases are depending on the decision in this, we have thought it, proper to decide the question of the sufficiency of the appellee’s complaint. . The property is specifically described, and this description is followed by the statement “ that said real estate abuts on First street, in the city of Terre Haute, and the defendant unlawfully and without right has taken possession of said First street.” This description is sufficient, at least after verdict. The owner of a lot abutting on a street owns, the fee to the middle thread of the street, and as the pleading gives a full description of the lot, and shows that it abuts on the street, it shows an ownership of the fee to the center of the highway, burdened only by the public easement. This; principle is recognized and enforced in many cases. In Protzman v. Indianapolis, etc., R. R. Co., 9 Ind. 467, it was said: “ The lot, and street adjoining, then, as to the owner of the former, *132would seem to constitute but one piece of property, and an injury to the latter would seem to be an injury to the former — to the whole property.” The court said, in Terre Haute, etc., R. R. Co. v. Scott, 74 Ind. 29, that “ Itis said that in the case of Cox v. The Louisville, etc., R. R. Co., supra, the complaint alleged that the plaintiff owned the street in fee; that the demurrer admitted this, and therefore the real question was not involved, though decided by the court. But, clearly the court and counsel engaged in the case regarded the complaint as alleging ownership of the street merely by way of conclusion from the alleged ownership of the lot; and in this wo think the court was right. "While Cox does aver that he owned the street, etc., he does it in such a way as to show that the averment is simply an inference deduced from his ownership of his lot.” On principle, as well as on authority,-the just conclusion is that the complaint before us is good, and so we adjudge.
Not a single authority is adduced against the position assumed in the former opinion. We have no doubt at all as to the right of the owner of the fee to maintain ejectment against a wrong-doer, although the fee is burdened by a public easement. Our own cases, as we have shown, so declare, and so do all the well considered cases. The latest discussion of the subject fully sustains our view, and from it we shall not depart. Sedgw. & Wait Trial of Title to Land, sections 132,135.
The ownership of a lot abutting on a highway vests a right to the fee to the center of the highway. We have never seen, nor do we expect to ever see, two deeds, one conveying the lot and the other the land lying in the street. Such a thing could only happen where one employed a conveyancer who had no knowledge of a familiar rule of law. We understand the rule to be perfectly well, settled that a conveyance of a lot adjoining a highway carries title to the center. 3 Washb. Real Prop. (4th ed.) 429; 2 Dillon Mun. Corp. (3d ed.), section 633; 3 Kent Com. 434; Haynes v. Thomas, 7 Ind. 38. The title of the owner of an abutting lot is, as a matter of law, presumed to extend to the center of the highway. Rice v. County *133of Worcester, 11 Gray, 283; City of Boston v. Richardson, 13 Allen, 146, vide authorities on p. 153. An unlawful entry on the street is an entry on the land of the lot owner. This follows from the doctrine laid down in Cox v. Louisville, etc., R. R. Co., supra, and is, in truth, a rudimental principle.
A property owner is not estopped from maintaining his action because he does not forbid the occupancy of the street by the railroad company. There is no element of estoppel present. There is an entire absence of fraud. There is not knowledge on one side and ignorance on the other. As well might a trespasser claim that the true owner is estopped from reclaiming his land because he did not object to the trespasser’s using it. If the railroad company had possessed color of title created by the act of the owner, a different question would be presented. No other semblance of title, however, was possessed than such as arose from the act of the owner of the dominant estate. We deem far beyond controversy the proposition, that the owner of the fee can not be ousted from his estate by the acts of the owner of a dominant estate possessing an easement in the land.
Petition overruled.